Order, Supreme Court, New York County (Diane Lebedeff, J.), entered August 27, 1999, which, upon reargument, granted plaintiff’s motion for permission to serve an amended complaint adding Kinney System, Inc. as a defendant, unanimously affirmed, with costs.
The motion court properly permitted plaintiff to serve an amended complaint adding Kinney System, Inc. as a defendant, since the amended complaint’s cause of action against Kinney relates back to the original, timely asserted cause of action against defendant New York Hilton (see, CPLR 203 [b]; Buran v Coupal, 87 NY2d 173, 177). Kinney does not dispute that the claim against it arises out of the same incident underlying plaintiff’s claim against Hilton, or that it is “united in interest” with Hilton. Further, inasmuch as Kinney indisputably had notice of plaintiffs claim, it has not been prejudiced by plaintiffs delay and it is immaterial whether plaintiffs failure originally to name Kinney as a defendant was “ ‘excusable’ ” (Buran v Coupal, supra, at 182). Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.